

116 HR 4878 IH: Veterans Emergency Treatment Services Act
U.S. House of Representatives
2019-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4878IN THE HOUSE OF REPRESENTATIVESOctober 28, 2019Mr. Lawson of Florida introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo authorize the Secretary of Veterans Affairs to carry out a major medical facility project in
			 Jacksonville, Florida.
	
 1.Short titleThis Act may be cited as the Veterans Emergency Treatment Services Act or the VETS Act. 2.Authorization of major medical facility projectThe Secretary of Veterans Affairs may carry out a major medical facility project in fiscal year 2021 consisting of the construction of a medical center in Jacksonville, Florida, in an amount not to exceed $300,000,000.
		